Order denying petitioner’s motion for an order vacating the order entered April 5, 1935, and to determine and fix a lien of petitioner in the sum of $2,203.68 now held by the comptroller of the city of New York for Hillcrest Investors, Inc., and to direct the comptroller to pay said sum to petitioner in satisfaction of his lien, unanimously reversed, with twenty dollars costs and disbursements, and the matter remitted to Hon. James A. O’Gorman, official referee, to determine the existence and extent of the lien. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.